FILED
                            NOT FOR PUBLICATION                             FEB 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JARMAAL SMITH,                                   No. 13-15869

               Plaintiff - Appellant,            D.C. No. 4:10-cv-04389-CW

  v.
                                                 MEMORANDUM*
NANCY ADAMS; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                      Claudia Wilken, Chief Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       California state prisoner Jarmaal Smith appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment because Smith failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to the treatment of his headaches, facial twitching, and

chest pain. See id. at 1057-60 (a prison official acts with deliberate indifference

only if he or she knows of and disregards an excessive risk to a prisoner’s health;

negligence and a mere difference in medical opinion are insufficient).

      The district court did not abuse its discretion in denying Smith’s discovery

requests because the requested discovery would not have helped Smith prove a

viable claim. See Jones v. Blanas, 393 F.3d 918, 926, 930 (9th Cir. 2004) (setting

forth standard of review and explaining that summary judgment is appropriate,

even in the face of additional discovery requests, where “such discovery would be

‘fruitless’ with respect to the proof of a viable claim” (citation omitted)).

      AFFIRMED.




                                            2                                   13-15869